Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Arley T. Jones-Bey appeals the district court’s orders denying his civil action and Fed. R. Civ. P. 60(b) motion for reconsideration. We have reviewed the record and find no reversible erx-or. Accordingly, we affirm for the reasons stated by the district court. Jones-Bey v. Tate Dodge Chrysler Jeep, Inc., No. 1:08-ev-03440-BEL (D. Md. Mar. 12 & Apr. 13, 2010). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.
AFFIRMED.